DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/10/2022 has been entered. Claims 1, 3-4, and 6-7, and 9-10 remain pending in the application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear if the limitation, “batching the shape pieces in a weighing station” requires actually weighing the pieces as the claim does not explicitly clarify that weighing occurs, only that the pieces are batched at the weighing station. 
Claims 3-4 and 6-9 are rejected as indefinite as a result of depending upon indefinite claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singleton (US 20090226580 A1) in view of Milani (US 20030207012 A1), Guryanov (SU 126506 A1), Bharat (US 20140287091 A1), Doering (US 2643495 A),  Hubner (US 20150040521 A1), and Wagter (US 20150064307 A1).
Regarding claim 1, Singleton teaches (Paragraph 0033; Fig. #20, 30, 50, 34) a method for making pasta filata cheese without cooling in brine or other liquids wherein cheese mass 20 is deposited from a cooker 10 onto a conveyor 30, spread into a sheet, flattened into a ribbon 50 (a thinner sheet), and moved onto a freezing or chill zone 34of the conveyor that freezes or chills the ribbon 50. In an exemplary embodiment, Singleton teaches (Paragraph 0023; Figure #10) a cooker that comprises a cooker stretcher (i.e. a  stretcher with a heating means) that extrudes a cheese mass having a temperature of typically 130 °F-160 °F. The exit of the cooker 10 (downstream of the stretcher) where the cheese mass is extruded, shown in the Figure may be understood to be the forming means (which has been interpreted to be any type of exit or extruder as described on page 2, lines 27-28 of the Applicant’s Specification). In addition, Singleton teaches (Paragraph 0033, Figure #40), one or more rollers or other flattening devices 40 (calibration station) to flatten the mass into a ribbon 50.  Singleton further teaches (Paragraph 0023) the conveyor belt can be chilled such as with a refrigerant such as glycol or CO2, or the environment can be cooled with, for  example, N or CO2. Singleton further teaches (Paragraph 0023) the cheese mass extruded onto the conveyor has a temperature of 130°F to 160°F (54.4°C to 71.1°C), and the temperature of the cheese sheet at the end of the conveyor is reduced to below freezing, such as about 25 °F (-3.9°C). Singleton further teaches (Paragraph 0033; Fig. #60, 70, 80, 100) the ribbon 50 is processed by one or more comminuting devices such as a slitter 60 and dicer 70 to form comminuted cheese 80 (pieces), and the comminuted cheese is deposited into packaging 100. Mozzarella is known in the art as a type of pasta filata cheese, and the as such the process of Singleton directed to pasta filata would be obvious to apply to any type of pasta filata cheese. Additionally, the sheet/ribbon of Singleton is moved through the preparation process in a linear manner as shown in the Figure. As a result, the first portion of the sheet/ribbon will be the first part of the cheese sheet to be cooled and subsequently comminuted into pieces. 
Singleton is silent on the exit of the cooker that extrudes the chees mass  (forming means) extruding the cheese mass in the form of a sheet. Singleton is also silent on the step of cooling said first portion of the sheet comprising a step of advancing said sheet into a cooling tunnel, wherein air is an operating cooling fluid of the mozzarella. Singleton is further silent on the step of cooling the first portion in contact with the air present in the tunnel being less than 3 minutes. Singleton is further silent on the step of cooling the first portion of the sheet (10) including causing said first portion of the sheet (10) to transit on at least a group (41, 42, 43, 44, 45) of advancing belts which transit in the tunnel (4), the belts of said group (41 , 42, 43, 44, 45) being located one above another. Also, Singleton is silent on each of said belts defining, between two corresponding end rollers an upper trajectory and a lower trajectory, the group of belts comprising an overlying belt and an underlying belt. Singleton is further silent on at the end of the upper trajectory the overlying belt winding about one of said two end rollers, laying the first portion of the sheet by force of gravity onto the underlying belt which circulates in an opposite direction with respect to the overlying belt. Singleton is further silent on the step of laying the first portion of the sheet by force of gravity onto the underlying belt comprising a step of overturning the sheet by turning a face of the first portion of the sheet upwards which was facing downwards on the overlying belt. Additionally, Singleton is silent on the step of packaging comprising the step of inserting a plurality of pieces together in a same wrapping, internally of the wrapping the pieces of the mozzarella being in direct contact with one another. Furthermore, Singleton is silent on the obtained pieces of mozzarella being shaped. Also, Singleton is silent on batching the shaped pieces in a weighing station.
Milani teaches (Paragraph 0003, 0019, 0020; Fig. 1 #10) a manifold (forming means) for extruding a molten food product, such as cheese, as a sheet onto a cooled conveyor belt, wherein vertical plates inside the manifold may be adjusted to determine the width of the extruded sheet.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Singleton to incorporate the manifold of Milani, since both are directed to methods of extruding cheese, since an extrusion of a molten cheese as a sheet is known in the art as shown by Milani, since extruding the cheese as a molten sheet as opposed to a formless blob or mass could cause inconsistencies in distribution when the product is flattened, since flattening a formless mass of cheese using a the flattening roller of Singleton could cause the cheese to spill over the sides of the conveyor if the cheese is extruded with more cheese distributed towards the edges rather than a sheet of evenly distributed cheese resulting from the manifold of Milani, and since controlling the width of the sheet using the manifold of Milani allows for precise control of cheese products with dimensions that suit customer preferences and that are consistent. In addition, it should be noted that by incorporating the manifold of Milani for extruding cheese as a sheet, the flatting roller of Singleton would function to thin the thickness of the already formed sheet. 
Guryanov teaches (Paragraph 0005; Fig. 2 #1, 2) a device for cooling processed cheeses with a chamber 1 (cooling tunnel) inside which mesh conveyors 2 are mounted one above the other in several tiers. Guryanov further teaches (Paragraph 0008; Fig. 2 #6) processed cheeses are fed from conveyor 6 to the upper conveyor of the tiered conveyors 2, and at the other end of the chamber the cheeses pass to a lower conveyor, move in the opposite direction, and then go to the next conveyor. Guryanov further teaches (Paragraph 0008; Fig. 2 #8, 4) the cheeses are transported by conveyors from one end of the chamber to the other and finally, they fall on the lowest conveyor, from which they are removed by conveyor 8, wherein, during the movement of the cheeses inside the chamber, they are cooled by the air flow created by the fans 4. While Guryanov is silent on the cooling time, the claimed cooling time would have been used during the course of normal experimentation and optimization procedures in the method of Singleton based upon factors such as the desired production rate, the thickness of the cheese sheet, the temperature of the cooling air, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit the claimed cooling time that would render it non-obvious. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Singleton to incorporate the chamber (cooling tunnel) of Guryanov since both teach processes for cooling cheese, since both teach conveyors for moving cheese through a cooling system, since both teach cooling cheese using gases, since cooling cheese using air as an operating fluid in a chamber (cooling tunnel) is known in the art as shown by Guryanov, since using an enclosed chamber for cooling cheese would improve energy efficiency and cost savings by preventing cold air from escaping to the surrounding environment, since the device of Guryanov increases the heat exchange between the cheeses and the cooling air with a more compact design of the device (Guryanov, Paragraph 0003).
Bharat teaches ([0032, 0033] Fig. 1A) a method for forming and cooling chewing gum with a multi-pass system (cooling tunnel) to cool the gum slab (sheet) via convective air currents. Figure 1A depicts a group of belts each with corresponding end rollers and upper and lower surfaces (trajectories) wherein the belts are stacked one above another and the gum slab drops from and upper belt to a lower belt moving in the opposite direction and overturning the slab of gum.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Singleton to incorporate the teaching of Bharat since both are directed to methods of cooling a sheet of food product, since Singleton as modified by Guryanov teaches sending a sheet of a food product through a cooling chamber with tiered conveyors, since cooling using belts with upper and lower trajectories and overturning a sheet is known in the art as shown by Bharat, and since overturning the sheet of the food product would allow both sides to be cooled more efficiently by exposing both sides to the cooling air (Bharat, Paragraph 0032).
Doering teaches (Col. 3, lines 39-49) forming dies for slabs (sheets) of edible plastic substances extruded from a machine. Doering further teaches (Col. 6, lines 67-70; Fig. 10 #115, 117) a plurality of individual impressing dies 115 are fixed to a platen with normally intersecting segment cutting blades 117 disposed there between. Doering further teaches (Col. 7, 64-71) the impressing and segmenting operations are done with uniformity, i.e. the pieces are complementarily shaped. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Singleton to incorporate the method of producing shaped pieces taught by Doering since both are directed to methods of processing sheets of edible plastic substances, since both teach dicing a food product, since forming shaped pieces of food with a die is known in the art as shown by Doering, since the forming dies of Doering provide speed and uniformity in the simultaneous impressing and segmenting operations (Doering, Col. 7, lines 64-71), and since consistently shaped food pieces would allow for packaging cheese in equal amounts, preventing inconsistences and possible excess cheese being packaged.
Hubner teaches (Paragraph 0006) a method of slicing an elongate product into product slices, wherein an elongate foodstuff product is, for example, an elongate sausage, cheese or ham product. In addition, Hubner teaches (Paragraph 0103; Fig. 3 #15, 19) the cut-off product slices 25 fall onto the set-down table 19 and are configured thereon, preferably to form portions 15 (batches). Hubner further teaches (Paragraph 0074) the set-down table is configured in a form of a set of scales, and therefore, as a portion is being sliced, it can be established further whether this portion has the desired minimum weight.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Singleton to incorporate the set down table (weighing station) of Hubner since both are directed to methods of producing pieces of cheese, since a weighing station for batching pieces of cheese is known in the art as shown by Hubner, and since weighing each portion ensures consistency in packaging so that the cheese pieces can be efficiently produced and sold at an even rate.
Wagter teaches (Paragraph 0037) a method for producing cheese in grated or shredded form that is packaged, wherein the cheese is grated or shredded and more preferably the grated or shredded cheese is packaged in a container. Wagter further teaches (Paragraph 0046) suitable containers are those that are commonly applied for containing grated cheese and that are known per se in the art, such as a plastic bag (wrapping). Wagter further teaches (Paragraph 0006, 0007) using a strain of Streptococcus thermophilus to prevent cheese pieces from sticking together, indicating that the pieces are in direct contact.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Singleton to incorporate the packaging method of Wagter since both are directed to processes from packing cheese pieces, since packaging cheese pieces in direct contact is known in the art as shown by Wagter, and since packaging cheese in direct contact rather than placing dividers or individually packaging cheese pieces reduces packaging costs due to the lower amount of material required.
Regarding claim 3, Singleton teaches (Paragraph 0033, Fig. # 40) flattening (reducing thickness/crushing) the cheese mass into a ribbon 50 (sheet) using flattening devices 40.
Regarding claim 6, Singleton is silent on the step of advancing the first portion of the sheet into the cooling tunnel comprising a sub-step of positioning the first portion of the sheet on a perforated advancing belt which transits internally of the tunnel.
Guryanov teaches (Paragraph 0005; Fig. 2 #1, 2) a device for cooling processed cheeses with a chamber 1 (cooling tunnel) inside which mesh (perforated) conveyors 2 are mounted one above the other in several tiers.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Singleton to incorporate mesh conveyors of Guryanov since both are directed to since both teach processes for cooling cheese, since both teach conveyors for moving cheese through a cooling system, since both teach cooling cheese using gases, since a mesh (perforated) conveyor in a cooling tunnel is known in the art as shown by Guryanov, and since cooling air can move through the mesh conveyors (Guryanov, Paragraph 0009) which would provide more even cooling and increase the exposed surface area of the chees allowing for faster cooling. 
Regarding claim 9, Singleton is silent on placing the first portion of the sheet in contact with blades of two rotating groups or by punching, with a die, the first portion of the sheet so as to obtain pieces that are complementarily-shaped with respect to the perimeter of the die.
Doering teaches (Col. 3, lines 39-49) forming dies for slabs (sheets) of edible plastic substances extruded from a machine. Doering further teaches (Col. 6, lines 67-70; Fig. 10 #115, 117) a plurality of individual impressing dies 115 are fixed to a platen with normally intersecting segment cutting blades 117 disposed there between. Doering further teaches (Col. 7, lines 2-5) the dies can be raised and lowered in a vertically downward direction (punched). Doering further teaches (Col. 7, 64-71) the impressing and segmenting operations are done with uniformity, i.e. the pieces are complementarily shaped. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Singleton to incorporate the teaching of Doering since both are directed to methods of processing sheets of edible plastic substances, since both teach dicing a food product, since forming complimentary shaped pieces of food with a die is known in the art as shown by Doering, since the forming dies of Doering provide speed and uniformity in the simultaneous impressing and segmenting operations (Doering, Col. 7, lines 64-71), and since consistently shaped food pieces would allow for packaging cheese in equal amounts, preventing inconsistences and possible excess cheese being packaged.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singleton (US 20090226580 A1) in view of Milani (US 20030207012 A1), Guryanov (SU 126506 A1), Bharat (US 20140287091 A1), Doering (US 2643495 A),  Hubner (US 20150040521 A1), and Wagter (US 20150064307 A1) and further in view of King (US 20120207888 A1).
Singleton is silent on the first thickness of the food product being greater than 13 millimeters. Singleton is further silent on the step of reducing by crushing the first thickness including causing said first portion of the sheet to transit into one or more calibrating stations comprising two counter-rotating crushing rollers. Singleton is further silent on obtaining for said first portion a sheet having a thickness of less than 6 millimeters.
King teaches ([0037, 0038] Fig. 5, 6 #22) a gum rolling procedure wherein a sheet of extruded gum is reduced from a thickness of 40cm (greater than 13mm) to a thickness of 2mm (less than 6mm) using a pair of opposing (counter-rotating) rollers 22.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Singleton to incorporate the thickness reducing process of King since both are directed to methods of processing sheets of a flowable food product, since both use mechanisms to reduce the thickness of a food product, since counter rotating rollers are known in the art as shown by King, and since the rollers do not pick up debris from the extruded substance (King, Paragraph 0039) which could otherwise cause mechanical failure. Furthermore, the claimed thickness both before and after crushing would have been used during the course of normal experimentation and optimization procedures in the method of Singleton based upon factors such as the type of dairy material, the end use of the dairy product, the desired portion size of the product, and/or the ingredients used in the dairy product.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singleton (US 20090226580 A1) in view of Milani (US 20030207012 A1), Guryanov (SU 126506 A1), Bharat (US 20140287091 A1), Doering (US 2643495 A),  Hubner (US 20150040521 A1), and Wagter (US 20150064307 A1) and further in view of Heinzen (US 20150044339 A1).
As shown above, the teaching of Singleton has been modified to incorporate the cooling tunnel of Guryanov, wherein (Guryanov Paragraph 0008; Fig. 2 #6) processed cheeses are fed from conveyor 6 to the upper conveyor of the tiered conveyors 2 (mesh conveyors). In other words, it is known in the art to transfer cheese from a conveyor 6 to mesh (perforated) conveyors 2, where conveyor 6 transits at least partially into the chamber 1 (cooling tunnel) and shown in Figure 2 of Guryanov. However, Guryanov is silent on conveyor 6 being solid. 
Therefore, Singleton as modified above is silent on the step of advancing the first portion of the sheet into the cooling tunnel comprising a step of advancing a first portion of the sheet on an advancing belt which transits internally of the tunnel and having a support surface of the sheet lacking holes. Singleton is further silent on the step of advancing said first portion of the sheet on an advancing belt having a support surface of the sheet lacking holes taking place before the step of positioning said first portion of the sheet on the perforated advancing belt.
Heinzen teaches (Paragraph 0018, Fig. 1 #63) a system and method for coating food products in which thick chocolate having a molasses-like consistency is deposited onto solid conveyor belt 63. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Singleton as modified above to use the solid belt of Heinzen prior to perforated belts in the cooling tunnel, since both are directed to methods of processing a flowable food material, since both use conveyor belts, since it is known to use a belt transiting internally of a cooling tunnel prior to a mesh belt as shown by Singleton as modified by Guryanov, since the solid construction of the conveyor belt taught by Heinzen prevents food material from flowing through the upper surface of the conveyor (Heinzen, Paragraph 0018), which could otherwise lead to a loss of food product and possibly damage the conveyor mechanism, since flowable food material would have to be cooled initially on a solid belt until the food material solidified enough that it would not flow through the surface of the belt as taught by Heinzen and since the mesh (perforated) belt would allow the cold air to cool both sides of the sheet of material, thus improving the rate of cooling by increasing the exposed surface area.
Response to Arguments
Regarding the Applicant’s argument against Singleton that the low cooling temperatures described (25°F as an example in Paragraph 0023 of the Specification of Singleton and 20-36°F in claims 1 and 15) are incompatible with the secondary reference Guryanov (SU 126506 A1) and the Applicant’s claimed invention because a sheet of cheese cooled to such a temperature could not be overturned on a series of cooling belts stacked one above the other, the Examiner points out that the low temperatures the Applicant refers to are the final temperatures after cooling, not the immediate temperatures at the start of cooling. As noted in the previous Non-Final, Singleton teaches (Paragraph 0023) the cheese mass extruded onto the conveyor has a temperature of 130°F to 160°F (54.4°C to 71.1°C) after being extruded onto the conveyor. The cheese will decrease in temperature during the cooling process, and depending on a variety of factors (time on each cooling conveyor, number of conveyors, length of conveyors, etc.) the cheese will be at a temperature above the final temperature when it is overturned. Additionally, the Applicant has merely suggested that the cheese will be too stiff to overturn and has provided no evidence to this point. The flexibility of the cheese will depended not just on the temperature, but the composition of the cheese and the thickness of the sheet among other factors. Consequently, Singleton remains compatible with both Guryanov (SU 126506 A1) and the Applicant’s claimed invention.
In response to the Applicant’s argument that Singleton discloses a solution in which, along the cooling line, there is a plurality of heaters (see for example the elements indicated by the reference numbers 32 and 36 in figure 1) and, therefore, the person of ordinary skill in the art would understand that he cannot place a plurality of heaters in a cooling tunnel otherwise the sheet is not adequately cooled, the Examiner maintains that one of ordinary skill in the art would recognize that the cooling tunnel of Guryanov could be combined with the cheese processing device of Singleton. As shown in Figure 1 of Singleton, a single conveyor is provided on which heating zone 32, chill zone 34, and heating zone 36 lie in order. Modifying Singleton to provide a cooling mechanism that utilizes multiple conveyors as taught by Guryanov, rather than a single conveyor, does not require that the heating zones be provided internally of the cooling tunnel, which would mitigate the effect of the cooling process. Rather, heating zone 32 could be provided prior to entry into the tunnel, such as on conveyor 6 shown in Figure 2 of Guryanov, while heating zone 36 could be provided upon exit from the cooling tunnel, such as on conveyor 8 shown in Figure 2 of Guryanov, both modifications within the understanding and capability of one of ordinary skill in the art. Additionally, Singleton teaches (Paragraph 0033) the purpose of the heating zone 36 at the end is to facilitate removing the cold ribbon 50 of cheese (heat reduces the adhesive strength between the ribbon 50 and the conveyor 30 to facilitate separation), which indicates that Singleton is not necessarily trying to heat the cheese. Consequently, one of ordinary skill in the art would recognize that the heating zones of Singleton do not preclude the use of a cooling tunnel.
In response to the Applicant’s argument that one of ordinary skill in the art has no indication to combine Singleton and Milani, as stated in the previous rejection, it would have been obvious to one of ordinary skill in the art to incorporate the manifold of Milani into the production process of Singleton, since extruding the cheese as a molten sheet as opposed to a formless blob or mass could cause inconsistencies in distribution when the product is flattened, since flattening a formless mass of cheese using a the flattening roller of Singleton could cause the cheese to spill over the sides of the conveyor if the cheese is extruded with more cheese distributed towards the edges rather than a sheet of evenly distributed cheese resulting from the manifold of Milani, and since controlling the width of the sheet using the manifold of Milani allows for precise control of cheese products with dimensions that suit customer preferences and that are consistent.
In response to the Applicant’s argument that the presence of side rails 30 in Milani are incompatible with the calibration rollers of Singleton, because the pressure rollers must be interposed between the side rails in order to calibrate the height of the sheet extruded by the pressure manifold M such that one cannot obtain a homogeneous sheet and the mozzarella in zones A and B would block the rotation of the roller, the Examiner wishes to point out that the rails of Milani are not explicitly required, and merely a preferred embodiment (Milani, Paragraph 0011). Furthermore, even if the rails are incorporated into the invention of Singleton, Milani teaches (Paragraph 0021) side rails 30 contact the casting belt and act as a boundary for the fluid-like product until it is cooled enough to retain its dimensional characteristics. The rails are not required to extend the entire length of the conveyor, but only long enough that the cheese will not overflow over the sides of the conveyor. One of ordinary skill in the art could easily adjust the length of the rails and the conveyor such that the cheese sheet is only flattened by the calibration roller after the rails have ended, so that the roller and the rails would not interfere with each other. Additionally, Milani teaches (Paragraph 0012) the distance between the opposing side rails may be adjusted, and the angle between one or both of the side rails and the plane of the support surface is adjustable. It is not specifically clarified if a 90° angle is possible, but it appears feasible that the slide rails could assume a vertical orientation, such that the calibration roller could be inserted between them without interference. 
Therefore, for the reasons stated above, claim 1 and dependent claims 3-4, 6-7, and 9 remain rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                                                     Primary Examiner, Art Unit 1792